     Case 3:17-cv-02130-BEN-MSB Document 97 Filed 05/21/21 PageID.1785 Page 1 of 4




 1 Kent M. Walker (State Bar No. 173700)
   kwalker@lewiskohn.com
 2 LEWIS KOHN & WALKER LLP
 3 15030 Avenue of Science, Suite 201
   San Diego, CA 92128
 4 Tel: (858) 436-1330
 5 Fax: (858) 436-1349
 6 ADDITIONAL COUNSEL LISTED ON SIGNATURE PAGE
 7 Attorneys for Plaintiff CyWee Group Ltd.
 8
 9
10                 IN THE UNITED STATES DISTRICT COURT
11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

12 CYWEE GROUP LTD.,                           CASE NO. 3:17-cv-02130-BEN-RBB
13
       Plaintiff,                              JOINT STATUS REPORT
14
15 v.                                          DEMAND FOR JURY TRIAL

16 ZTE (USA), INC.
17
        Defendant
18
19
20
21
22
23
24
25
26
27
                                           1
     Case 3:17-cv-02130-BEN-MSB Document 97 Filed 05/21/21 PageID.1786 Page 2 of 4




 1          Pursuant to the Court’s May 20, 2021 Order (ECF No. 96), Plaintiff CyWee
 2 Group Ltd. and Defendant ZTE (USA), Inc. respectfully submit the following Joint
 3 Status Report:
 4          On February 17, 2021, the PTAB held the following claims invalid in an inter
 5 partes review proceeding filed by ZTE (the “ZTE IPR”):
 6     Asserted         IPR Case        Original Claim       Proposed Contingent
 7     Patent           No.             Held Invalid         Amended Claims Held
                                                             Invalid
 8     8,441,438        IPR2019-        1, 4, 5, 14–17, 19   20-24
 9                      00143
10          CyWee appealed the PTAB’s final written decision in the ZTE IPR on April
11 8, 2021. That appeal is pending.
12       On January 9, 2020, the PTAB held the following claims invalid in two inter
13 partes review proceedings filed by Google (the “Google IPRs”).
14
    Asserted           IPR Case       Original Claims Proposed Contingent
15 Patent              No.            Held Invalid         Amended Claims Held
16                                                         Invalid
    8,441,438          IPR2018-       1, 3–5               20, 21
17                     01258
18 8,552,978           IPR2018-       10, 12               19, 20
                       01257
19
          CyWee appealed the PTAB’s final written decision in the Google IPRs. The
20
   Federal Circuit Court of Appeals affirmed that decision. On April 4, 2021 CyWee
21
   filed a petition for en banc review. That Federal Circuit has not yet ruled on that
22
   petition.
23
          Because the appeals are pending, neither party requests lifting the stay at this
24
   time.
25
26
27
                                              2
     Case 3:17-cv-02130-BEN-MSB Document 97 Filed 05/21/21 PageID.1787 Page 3 of 4




 1 Dated: May 21, 2021
 2     /s/ Ari Rafilson                         /s/ Steve A. Moore
 3     Kent M. Walker                           Steve A. Moore
       (State Bar No. 173700)                   (State Bar No. 232114)
 4     kwalker@lewiskohn.com                    Nicole S. Cunningham
 5     LEWIS KOHN & WALKER LLP                  (State Bar No. 234390)
       15030 Avenue of Science, Suite 201       Sara J. O’Connell
 6     San Diego, CA 92128                      (State Bar No. 238328)
 7     Tel: (858) 436-1330                      ZHONG LUN LAW FIRM
       Fax: (858) 436-1349                      1717 Kettner Blvd., Suite 200
 8                                              San Diego, CA 92101
 9     Michael W. Shore*                        Tel: (323) 930-5690
       shore@shorechan.com                      Fax: (323) 930-5693 (fax)
10     Alfonso Garcia Chan*                     stevemoore@zhonglun.com
11     achan@shorechan.com                      nicolecunningham@zhonglun.com
       Ari Rafilson*                            sarajoconnell@zhonglun.com
12     arafilson@shorechan.com
13     William D. Ellerman*                     ATTORNEYS FOR DEFENDANT
       wellerman@shorechan.com                  ZTE (USA) INC.
14     Paul T Beeler*
15     pbeeler@shorechan.com
       SHORE CHAN LLP
16     901 Main Street, Suite 3300
17     Dallas, Texas 75202
       Tel: (214) 593-9110
18     Fax: (214) 593-9111
19     (* Admitted Pro Hac Vice)

20     ATTORNEYS FOR CYWEE
21     GROUP LTD.
22
23
24
25
26
27
                                            3
     Case 3:17-cv-02130-BEN-MSB Document 97 Filed 05/21/21 PageID.1788 Page 4 of 4




 1                          CERTIFICATE OF SERVICE
 2          The undersigned certifies that all counsel of record who are deemed to have
 3 consented to electronic service are being served with a copy of this document via the
 4 Court’s CM/ECF system per Local Rule CV-5(a)(3) on May 21, 2021.
 5                                                 /s/ Ari Rafilson
 6                                                 Ari Rafilson
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               4
